based on an erroneous interpretation of the controlling law and did not
                reach the other issues colorably asserted. Accordingly, we
                            REVERSE the order granting summary judgment AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.



                                                                                  C.J.




                                                         Pickering



                                                         Saitta


                cc: Hon. Mark R. Denton, District Judge
                     Kerry P. Faughnan
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A